Citation Nr: 0933844	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-42 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of right 
hip replacement.

2.  Entitlement to service connection for lower back 
condition, claimed as bulge in disc in lower back, to include 
as secondary to residuals of right hip replacement.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to service connection for hernia.

6.  Entitlement to service connection for ulcer.

7.  Entitlement to service connection for arthritis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to January 
1970, with additional periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) in the Guard 
from June 1984 to October 2003. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Veteran testified at a hearing before a Decision Review 
Officer at the RO in December 2007.  The Veteran also 
testified before the undersigned at a Travel Board hearing in 
June 2009.  Transcripts of these proceedings have been 
associated with the claims file.

The issue of entitlement to service connection for hernia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  There is no evidence that a right hip disability, claimed 
as residuals of right hip replacement, was incurred during 
the Veteran's ACDUTRA or INACDUTRA and no competent medical 
evidence linking the Veteran's current right hip disability, 
claimed as residuals of right hip replacement, with his 
periods of ACDUTRA or INACDUTRA.

2.  There is no evidence of a lower back condition, claimed 
as a bulging disc, occurred during the Veteran's ACDUTRA or 
INACDUTRA and no competent medical evidence linking the 
Veteran's current lower back condition, claimed as a bulging 
disc, with his periods of ACDUTRA or INACDUTRA or a service-
connected disability.

3.  During the December 2007 RO hearing the Veteran requested 
withdrawal of the issues of entitlement to service connection 
for hypertension, an ulcer, and high cholesterol.   

4.  In a February 2008 statement the Veteran, through his 
representative, requested withdrawal of the issue of 
entitlement to service connection for arthritis.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of right hip replacement 
is not established.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303 (2008).

2.  Service connection for a lower back condition, claimed as 
bulging disc, is not established.  38 U.S.C.A. §§ 101(24), 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303, 3.310 (2008).

4.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issues of entitlement to service connection for 
hypertension, ulcer, high cholesterol, and arthritis have 
been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b)(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In the case at hand, the Veteran submitted an October 2003 
claim listing, among other disabilities, hypertension, ulcer, 
high cholesterol, and arthritis.  The rating decision issued 
in April 2004 denied service connection for all claimed 
disabilities, to include hypertension, an ulcer, high 
cholesterol, and arthritis.  

The Veteran's June 2004 statement, accepted by the RO as a 
notice of disagreement pertained to all issues listed in the 
rating decision.  The November 2004 statement of the case 
also pertained to all seven issues on appeal.  The Veteran's 
December 2004 VA Form 9, Substantive Appeal, indicated he was 
appealing all issues given in the statement of the case.  

During the December 2007 RO hearing, the Veteran, appearing 
with his representative, indicated that he wanted to withdraw 
the appeal regarding the issues of hypertension, an ulcer, 
and high cholesterol.  

The record contains a February 2008 VA Form 119, Report of 
Contact, which indicated that the representative of the 
Veteran, by telephone, withdrew the Veteran's appeal for 
"arthritis."  Handwritten notations, attributable to RO 
staff with varying dates, on the Report of Contact indicate 
the claimed disability of "arthritis" that is now being 
withdrawn pertained to arthritis of the hip, as opposed to 
"spine" or "leg".  The Board observes that the January 
2009 supplemental statement of the case listed only two 
pending issues, that of the residuals of right hip 
replacement and that of the lower back condition.  The Board 
notes that during the June 2009 Board hearing, the Veteran 
and his representative stated on the record that there were 
other issues pending that were not to be discussed at 
hearing, and only the two issues of residuals of a right hip 
replacement and lower back condition, claimed as a bulging 
disc, were discussed.  

The Board finds that the Veteran's December 2007 testimony 
withdraws from appeal the following service connection 
issues: hypertension, an ulcer, and high cholesterol.  
Further the Board finds that the February 2008 Report of 
Contact sufficiently withdraws from appeal the arthritis 
(hip) issue.

As the Veteran has withdrawn his appeal as to those four 
issues, the Board does not have jurisdiction to review these 
issues, and they are dismissed without prejudice.

Service Connection Issues

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  38 C.F.R. § 3.303.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury - but 
not disease - incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1).

It follows that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131.  Presumptive periods, however, do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

Thus, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131.

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

        1.  Residuals of Right Hip Replacement

A review of the Veteran's active duty service treatment 
records (1968 to 1970) shows no complaint or treatment 
regarding any aspect of his right hip.  His October 1969 
Report of Physical Examination for separation found his lower 
extremities clinically normal. 

A review of the Veteran's Guard service treatment records 
finds a December 1992 Report of Medical History, for a 
periodic examination, on which the Veteran checked in the 
positive for the query about arthritis.  In the comment 
section is the handwritten note that the Veteran had 
rheumatism in the right leg as a child, though needed no 
medication now.  The December 1992 Report of Physical 
Examination found his lower extremities clinically normal.  
An undated letter by a private doctor of osteopathy, Dr. 
D.R.W., addressed to the Veteran's unit, stated that the 
Veteran suffered from severe degenerative arthritis of the 
right hip such that the Veteran should avoid physical stress.  
On this letter is a handwritten note indicating the letter 
was being forwarded to a Colonel in May 1999.  On a September 
2000 Report of Medical History, the Veteran indicated in the 
positive to the query about whether he had arthritis.  A 
September 2000 Report of Medical Examination, for a periodic 
examination, found his lower extremities clinically normal, 
though the examiner noted osteoarthritis in the right hip.  
The Veteran was considered qualified for retention.  Approved 
in October 2000 for the Veteran was a permanent physical 
profile specifying permitted physical activities.  The 
Veteran sought treatment in February 2002 for several 
complaints, including that his "hip" was hurting lately.  
An Initial Medical Review - Annual Medical Certificate, as 
signed by the Veteran in March 2002 again noted the arthritis 
in the right hip, the permanent profile, and that the Veteran 
had no problems "doing MOS."  The Veteran complained about 
continuing pain in his right hip during two January 2003 
Guard medical treatment entries. 

The earliest private medical treatment for the right hip in 
the record is a December 2002 x-ray study which found the 
right hip had a flattened, broadened femoral head which could 
have resulted from a previous healed fracture with residual 
deformity or a previous avascular necrosis.  No evidence of 
an acute or recent fracture was seen.  A January 2003 x-ray 
study found the findings to be more consistent with avascular 
necrosis.  While there may also be a superimposed component 
of the chronic changes from an old injury, there was no 
evidence of an acute boney injury.  An April 2003 private 
consultation regarding the right hip noted the Veteran was 
scheduled to undergo a right hip replacement in May 2003.  
The examiner noted the Veteran had had problems with the 
right hip for a "long" time, with problems increasing in 
the previous two to three years.  The impression was of 
congenital dysplasia or early childhood injury to right hip 
with osteoarthritis and chronic deformity of the joint.  The 
Veteran had the hip replacement surgery in May 2003.  In a 
November 2003 treatment note, from a private pain treatment 
center, the Veteran complains that since the hip replacement 
surgery he experienced pain of varying sensations.  

During the December 2007 and June 2009 hearings the Veteran 
testified that he believed his right hip problem began during 
an October 1998 physical training (PT) exercise he was 
undergoing as part of his Guard service.  He testified to 
experiencing pain in the right hip, above the right hip, 
which caused him to fall.  After recovering his step, he 
eventually sought medical care in a private emergency room.  
After, he could no longer run the PT test and eventually his 
unit placed him on a profile to allow him to walk the PT 
test.  

The record contains an October 1998 treatment report from a 
private hospital emergency room.  The nursing assessment 
notes the Veteran complained of pain in his right lower back.  
There is no reference to his right hip.  The impression was 
of lumbar strain.  An October 1998 Line of Duty 
determination, prepared by the Veteran's unit, noted he was 
performing inactive duty for training that weekend and that 
the Veteran strained his lower lumbar area while performing 
exercises.  The incident was also referred to as a back 
injury.  In a statement signed by the Veteran in October 
1998, the Veteran stated he sprained his back, lower right 
side and that following the emergency room visit, he was 
informed he had pulled a muscle which caused him to have a 
muscle spasm.       

The Board finds that the preponderance of the evidence is 
against service connection for residuals of right hip 
replacement.  There is no medical evidence in the record that 
links the Veteran's current residuals of a right hip 
replacement to active military service, ACDUTRA, or 
INACDUTRA.

While there is evidence that the Veteran pulled a back muscle 
during an INACDUTRA drill weekend in October 1998, there is 
no credible evidence that his current residuals of a right 
hip replacement was incurred during ACDUTRA, INACDUTRA, or 
during his active duty service.  While the Veteran contends 
that his right hip condition began with an October 1998 
injury during INACDUTRA training, there is no credible 
medical evidence of any causal link between the right hip 
replacement and his service.  The private medical evidence 
submitted by the Veteran makes no mention of his Guard 
service or of the October 1998 pulled muscle and offers the 
impression of avascular necrosis as the cause for the right 
hip's deterioration.  Furthermore, the appellant has not 
submitted any evidence that his right hip disorder was 
aggravated during ACDUTRA.  As above, the presumption of 
aggravation does not apply with regard to the appellant's 
ACDUTRA service as he has no service connected disorders.  
See Biggins, 1 Vet. App. at 477; Paulson, 7 Vet. App. at 470-
71.  Therefore VA is not required to obtain an opinion 
regarding aggravation of the appellant's right hip disorder 
during ACDUTRA service.  Finally, service connection for 
residuals of right hip replacement on a presumptive basis is 
not available for the appellant's ACDUTRA service.  Biggins, 
1 Vet. App. at 476-78.    

The Board acknowledges the Veteran's statements that he has 
experienced pain in his right hip continually since his 
lumbar strain injury during the October 1998 INACDUTRA.  See 
also Curry v. Brown, 7 Vet App 59, 68 (1994).  The Veteran is 
certainly competent to testify as to symptoms such as pain 
and being unable to go hunting as he had before which are 
non-medical in nature, however, he is not competent to render 
a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007)(lay testimony is competent to establish the presence 
of observable symptomatology that is not medical in nature); 
see also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  However, the Board finds that a lay person is 
not competent to offer an opinion on a matter clearly 
requiring medical expertise, such as opining that the 
residuals of a right hip replacement are related to his 
incurring a pulled muscle in his back during a 1998 INACDUTRA 
drill weekend.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, this is not a 
case in which the Veteran and his representative's lay 
beliefs alone can serve to establish any association between 
the claimed disability and his INACDUTRA service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).     

In light of the aforementioned, the Board concludes that 
service connection for residuals of a right hip replacement 
must be denied.  As reflected by the discussion above, the 
preponderance of the evidence is against the Veteran's claim.  
As such, the benefit-of-the- doubt rule does not apply.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

        2.  Lower Back Condition

With regard to the lower back, the Veteran contends that his 
lower back condition is secondary to his right hip disorder.  
Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are: (1) evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.

Inasmuch as residuals of right hip replacement disability is 
not service connected, a threshold legal requirement for 
establishing secondary service connection for lower back 
condition, as alleged, is not met, i.e., it is not shown that 
the primary disability (residuals of right hip replacement) 
alleged to have caused or aggravated the lower back condition 
for which secondary service connection is sought is service-
connected.  Furthermore, the Board notes that the Veteran is 
not service connected for any other disability.  Accordingly, 
the claim of service connection for a lower back condition as 
secondary to the residuals of right hip replacement must be 
denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board is mindful of its obligations to pursue all 
theories of entitlement; therefore that Board will consider 
whether service connection for the lower back condition is 
warranted on a direct basis.

A review of the Veteran's 1968 to 1970 active duty treatment 
records finds no treatment or diagnosis of lumbar strain or a 
bulging lumbar disc.  The October 1969 separation Report of 
Physical Examination found his spine to be clinically normal.  
The only complaint regarding the Veteran's lower back within 
his Guard service is the October 1998 lumbar strain during PT 
exercises incident.

As above, the record contains an October 1998 treatment 
report from a private hospital emergency room.  The nursing 
assessment notes the Veteran complained of pain in his right 
lower back.  There is no reference to his right hip.  The 
impression was of lumbar strain.  An October 1998 Line of 
Duty determination, prepared by the Veteran's unit, noted he 
was performing inactive duty for training that weekend and 
that the Veteran strained his lower lumbar area while 
performing exercises.  The incident was also referred to as a 
back injury.  In a statement signed by the Veteran in October 
1998, the Veteran stated he sprained his back, lower right 
side and that following the emergency room visit, he was 
informed he had pulled a muscle which caused him to have a 
muscle spasm.       

Within the private treatment records, the earliest reference 
to the Veteran's lumbar spine is the December 2002 x-ray 
study, conducted in conjunction with the x-ray of his right 
hip.  The lumbar spine x-ray study showed vertebral height 
was maintained, with no compression deformity, normal 
alignment, and no spondylolisthesis.  Disc interspacing 
showed a minimal narrowing at L3-L4, though no gross disc 
narrowing was shown anywhere in the lumbar spine.  There was 
no bone destruction, blastic process, or fracture and facet 
joints were within normal limits.  The impression was of a 
lumbar spine within normal limits showing only minimal 
narrowing at L3-L4.  In June 2003 a private lumbar MRI 
(magnetic resonance imaging) scan demonstrated disc 
protrusion at L5-S1 with some probable S1 root compression.  
There was also a disc bulging at L4-L5 and L3-L4 and an 
annular tear at L5-L4.  

A November 2003 treatment entry from a private pain 
management center noted the Veteran's complaints of back pain 
with the pain radiating to the right hip and down the leg.  
At that time, the Veteran complained the pain had begun in 
May 2003, the same month as his right hip replacement 
surgery, and had become worse.  The private physician made 
the impression of osteoarthritis of the hip joint with hip 
replacement surgery recently and herniated disc of lumbar 
spine at L5 and S1 toward the right.  This physician had 
reviewed the June 2003 lumbar MRI and recommended to the 
Veteran nerve root injections to "find out" if his leg pain 
and back pain were related to spinal disease rather than a 
hip joint problem.  An April 2005 progress note from the same 
private pain center and same physician described the Veteran 
as having a history or chronic low back pain secondary to 
bulging disc in the lumbar spine and lumbar spondylosis.  
Treatment continued.  In a May 2007 treatment note from the 
same pain center, the Veteran complained of low back pain in 
the right side.  The impression was of degenerative disc 
disease of the lumbar-sacral spine.

The Veteran was afforded a VA spine examination in August 
2006.  The examiner reviewed the claims file and noted the 
subjective complaint of the low back pain starting after the 
right hip replacement in 2003.  Following an objective 
examination of the Veteran and an x-ray study, the examiner 
listed the documents regarding the October 1998 lumbar strain 
during INACDUTRA and noted private treatment records.  The 
examiner found the Veteran's lumbar strain, as sustained in 
October 1998, was not the etiological factor for his current 
lumbar degenerative joint disease.    

During his December 2007 and June 2009 testimony the Veteran 
stated that the surgeon who performed the hip replacement 
surgery, Dr. A.R.P., had told him the bulge in his lumbar 
spine was due to the crutches he needed after the right hip 
replacement surgery.  

The Veteran did not receive treatment for a bulge in his 
lumbar spine or for degenerative joint disease of the lumbar 
spine during any period of active duty or ACDUTRA.  If a 
claim relates to period of ACDUTRA, a disease or injury 
resulting in disability must have manifested itself during 
that period.  See Paulson v. Brown, 7 Vet. App. 466, 469-70 
(1995).  There is no medical evidence, nor does the Veteran 
allege, that his lumbar spine bulging disc was incurred 
during INACDUTRA, specifically the October 1998 lumbar 
strain.  Based upon a review of the applicable medical 
records and the Veteran's own testimony, a lower back 
condition, claimed as bulge in the disc of the lumbar spine, 
did not manifest during any period of ACDUTRA or INACDUTRA.  
As such, there has been no showing of in-service incurrence 
or aggravation of disease or injury, and this claim also must 
fail on a direct basis.

As noted, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131.  The Board acknowledges that the October 1998 
weekend drill during which the Veteran incurred a lumbar 
strain was INACDUTRA.  Degenerative joint disease would be is 
considered a "disease" and not an "injury."  Thus, the 
appellant cannot be awarded service connection for a disease 
that was incurred while performing INACDUTRA.  Furthermore, 
the Board notes there is no medical evidence that finds or 
supports a finding that the Veteran's current lumbar spine 
degenerative disc disease is etiologically linked to that 
October 1998 INACDUTRA injury.  Indeed the only medical 
opinion is against an etiological link.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)

The record does not contain any orders or points earned 
indicating that the Veteran performed any ACDUTRA following 
the May 2003 hip surgery and in October 2003 he retired from 
Guard service.  As detailed above, service connection may be 
granted for a disability resulting from an injury incurred or 
aggravated while performing INACDUTRA, not a disease, thus 
the Veteran cannot establish service connection for the 
degenerative joint disease of his lumbar spine.  Further, 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In light of the aforementioned, the Board concludes that 
service connection for low back condition, claimed as a 
bulging disc, be denied.  As reflected by the discussion 
above, the preponderance of the evidence is against the 
Veteran's claim.  As such, the benefit-of-the- doubt rule 
does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Given the withdrawal of appeal regarding the issues of 
entitlement to service connection for hypertension, ulcer, 
high cholesterol, and arthritis further discussion of the 
impact of notice and assistance with regard to these issues 
is not necessary.

The RO provided the Veteran pre-adjudication notice by letter 
dated November 2003.  Notice regarding rating criteria and 
effective date provisions was provided in March 2006 and the 
Veteran's claim was readjudicated in the May 2007 
Supplemental Statement of the Case.  As service connection 
has been denied for the claims for residuals of right hip 
replacement and lower back condition, any questions regarding 
the rating criteria or effective date provisions are moot. 

The Board notes that the Veteran was not given notice 
regarding the information and evidence necessary to 
substantiate a secondary service connection claim.  Despite 
the inadequate notice provided to the Veteran on this 
element, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  In that 
regard, as the Board concluded above that the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to service connection for lower back condition, claimed a 
bulging disc, on a direct basis, and is barred as a matter of 
law from consideration of service connection on a secondary 
basis, any such error has not harmed the Veteran.  The U.S. 
Court of Appeals for the Federal Circuit previously held that 
any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error 
did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  However, the U.S. Supreme Court has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of rule of prejudicial error.  The Supreme Court in 
essence held that - except for cases in which VA has failed 
to meet the first requirement of 38 C.F.R. § 3.159(b) by not 
informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

VA has obtained active duty service treatment records and 
Guard service treatment records, assisted the Veteran in 
obtaining evidence, and afforded him the opportunity to give 
testimony before the Board.  In April 2008 the RO informed 
the Veteran that Riverside Methodist Hospital had not 
responded to the RO's request for records.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the claims file; and the Veteran 
has not contended otherwise.

VA need not conduct an examination with respect to the 
service connection claim for residuals of right hip 
replacement decided herein because the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In this case, there is no competent evidence that suggests a 
causal link between the Veteran's residuals of a right hip 
replacement and any incident of active military service, 
ACDUTRA, or INACDUTRA.  See 38 U.S.C.A. § 5103A (d); see also 
38 C.F.R. § 3.159 (c)(4).  Also, the presumption of 
aggravation does not apply with regard to the appellant's 
ACDUTRA/INACDUTRA service as he has no service connected 
disorders.  See Biggins, 1 Vet. App. at 477; Paulson, 7 Vet. 
App. at 470-71.  Therefore VA is not required to obtain an 
opinion regarding aggravation of the appellant's right hip 
disorder during ACDUTRA/INACDUTRA service.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for residuals of right hip replacement is 
denied.

Service connection for a lower back condition disability is 
denied.

The appeal as to the issue of service connection for 
hypertension is dismissed.

The appeal as to the issue of service connection for an ulcer 
is dismissed.

The appeal as to the issue of service connection for high 
cholesterol is dismissed.

The appeal as to the issue of service connection for 
arthritis is dismissed.




REMAND

The Board notes that the Veteran's original 2003 claim listed 
"hernia" as one of the seven claimed disabilities.  The 
April 2004 rating decision also refers to "hernia" in its 
grouping of the claimed disabilities denied service 
connection.  The June 2004 statement accepted by the RO as a 
notice of disagreement does not list the claimed 
disabilities; however, the November 2004 statement of the 
case does list hernia in its grouping of the claimed 
disabilities.  The Veteran's December 2004 substantive appeal 
indicated the Veteran was appealing all the issues given on 
the statement of the case.  The May 2007 supplemental 
statement of the case does not list "hernia" as a 
disability on appeal, nor did the January 2009 supplemental 
statement of the case, and the condition was not an issue 
discussed during the June 2009 hearing.  See June 2009 
Transcript.  The record is unclear whether the appeal for the 
hernia disability has been withdrawn.  The Veteran and his 
representative must be contacted to determine whether the 
Veteran has withdrawn the appeal for this disability.  If 
this issue regarding a hernia disability has not been 
withdrawn, then an appropriate supplemental statement of the 
case for the hernia disability must be prepared and issued, 
following the RO's receipt of the Veteran's Guard service 
treatment records and the longstanding presence in the record 
of the Veteran's active duty service treatment records.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and his representative 
and inquire as to whether the Veteran has 
or has not withdrawn his appeal regarding 
the issue of entitlement to service 
connection for "hernia."  If the 
response is in the affirmative, the 
Veteran is to indicate he has withdrawn 
the issue in writing in a response 
submitted to the AMC/RO.  If the Veteran 
fails to respond or indicates he has not 
withdrawn the issue of service connection 
for a "hernia", then prepare a 
supplemental statement of the case for 
this claimed disability and appropriately 
provide this SSOC to the Veteran and his 
representative for comment. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


